Case 1:21-cr-00208-JKB Document1 Filed 06/09/21 Page 1 of 2

JTW: 06.08.21
RPG: USAO 2020R00412

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
v. x CRIMINAL Noo «6 Wee Z
BARAK OLDS, ® (Possession of a Firearm and@ = =”
* Ammunition by a Prohibited Person, _
Defendant * 18 U.S.C. § 922(g)(1); Forfeiture,18 > — —
* U.S.C. § 924(d), 28 U.S.C-§ 246f(2))
* | “vo
. a wn SE
& i =
cr 1
* —< _ 3
*
* : y
INDICTMENT
COUNT ONE

The Grand Jury for the District of Maryland charges that:
On or about December 25, 2020, in the District of Maryland, the Defendant,
BARAK OLDS,
knowing that he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm and ammunition, to wit, a Glock 27, .40 caliber
handgun, bearing serial number WAG955, five cartridges of Federal ammunition, and four .
cartridges of Hornady ammunition. The firearm and ammunition were in and affecting interstate

and foreign commerce.

18 U.S.C. § 922(g)(1)
Case 1:21-cr-00208-JKB Document1 Filed 06/09/21 Page 2 of 2

FORFEITURE
The Grand Jury for the District of Maryland further finds that:
he All allegations set forth in Count One are hereby incorporated by reference.
2. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the Defendant that the
United States will seek forfeiture as part of any sentence in accordance with 28 U.S.C. § 2461(c)

and the other statutes cited herein, in the event of the Defendant’s convictions.

Firearms and Ammunition Forfeiture

3. Pursuant to 18 U.S.C. § 924(d), upon conviction of the offense alleged in Count
One, the Defendant convicted of such offense shall forfeit to the United States, pursuant to 18

U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearms and ammunition involved in the offense.

Property Subject to Forfeiture

4, The property to be forfeited includes, but is not limited to, the following:
a. A Glock 27, .40 caliber handgun, bearing serial number WAG955;
b. Approximately five cartridges of Federal ammunition; and
c. Approximately four cartridges of Hornady ammunition.

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

Jonathan F. Lenzner /s RPG

 

Jonathan F. Lenzner
Acting United States Attorney

A TRUE BILL:

SISMATURE REDACTED L fo) 2)

rere OC Date _ / [/

 
